 1

 2

 3

 4

 5                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 6                                   AT SEATTLE

 7
        STRIKE 3 HOLDINGS, LLC,
 8                             Plaintiff,
                                                         C17-1731 TSZ
 9           v.
                                                         MINUTE ORDER
10      JOHN DOE (73.225.38.130),
11                             Defendant.

12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:
             (1)    The parties’ joint motion, docket no. 59, is GRANTED, and the deadline
14
     set forth in the Minute Order entered October 24, 2018, docket no. 58, for the parties to
     file an updated Joint Status Report is EXTENDED to November 21, 2018.
15
          (2)      The Clerk is directed to send a copy of this Minute Order to all counsel of
16 record.

17          Dated this 16th day of November, 2018.

18
                                                      William M. McCool
19                                                    Clerk

20                                                    s/Karen Dews
                                                      Deputy Clerk
21

22

23

     MINUTE ORDER - 1
